Exhibit 10.1

 

--------------------------------------------------------------------------------

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

XM SATELLITE RADIO HOLDINGS INC.

2007 STOCK INCENTIVE PLAN

XM Satellite Radio Holdings Inc., a Delaware corporation (the “Company”), sets
forth herein the terms of its 2007 Stock Incentive Plan (the “Plan”), as
follows:

1. PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, outside
directors, key employees, and other persons, and to motivate such persons to
serve the Company and its Affiliates and to expend maximum effort to improve the
business results and earnings of the Company, by providing to such persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock, stock
units, dividend equivalent rights, cash awards and any other stock-based award
under the Plan. Any of these awards may, but need not, be made as performance
incentives to reward attainment of annual or long-term performance goals in
accordance with the terms hereof. Stock options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary. For purposes of granting stock
options or stock appreciation rights, an entity may not be considered an
Affiliate if it results in noncompliance with Code Section 409A.

2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) over a performance period of up
to one year (the Company’s fiscal year, unless otherwise specified by the
Committee).

2.3 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Stock Unit, Dividend Equivalent Rights, cash award, or any Other
Stock-Based Award under the Plan.

2.4 “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award. The
Committee may provide for the use of electronic, Internet, or other nonpaper
Award Agreements, and the use of electronic, Internet, or other nonpaper means
for the acceptance thereof and actions thereunder by a Grantee.

2.5 “Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.

2.6 “Board” means the Board of Directors of the Company.

2.7 "Cause" means, with respect to any Grantee, the meaning of such term as set
forth in the employment agreement between the Company (or any Affiliate) and the
Grantee or, in the event there is no such employment agreement (or if any such
employment agreement does not contain such a definition), such term shall mean
(i) willful or gross misconduct or willful or gross negligence in the
performance of his or her duties for the Company or any Affiliate, (ii) neglect
of his or her duties for the Company or any Affiliate after written notice and
opportunity to cure, (iii) dishonesty, fraud, theft, embezzlement or
misappropriation of funds, properties or assets of

 

1



--------------------------------------------------------------------------------

the Company or of any Affiliate, (iv) conviction of a felony or (v) a direct or
indirect material breach of the terms of any agreement with the Company or any
Affiliate.

2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.9 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.

2.10 “Company” means XM Satellite Radio Holdings Inc.

2.11 “Corporate Transaction” shall be deemed to have occurred if (i) any person
or group of persons (as defined in Section 13(d) and 14(d) of the Exchange Act)
together with its affiliates, excluding employee benefit plans of the Company,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Company representing 40% or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) individuals who at the beginning of any two-year period constitute the
Board, plus new directors of the Company whose election or nomination for
election by the Company’s shareholders is approved by a vote of a at least
two-thirds of the directors of the Company still in office who were directors of
the Company at the beginning of such two-year period, cease for any reason
during such two-year period to constitute at least two-thirds of the members of
the Board; or (iii) a merger or consolidation of the Company with any other
corporation or entity is consummated regardless of which entity is the survivor,
other than a merger of consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iv) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.

2.12 “Covered Employee” means a Grantee who is a covered employee within the
meaning of Section 162(m)(3) of the Code.

2.13 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee's position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee's Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

2.14 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 12 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

2.15 “Effective Date” means May 25, 2007, the date the Plan is approved by the
shareholders.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.17 “Fair Market Value” with respect to a share of Stock means the value of a
share of such Stock determined as follows: if on the Grant Date or other
determination date the Stock is listed on an established national or regional
stock exchange, is admitted to quotation on The NASDAQ Stock Market, Inc. or is
publicly traded on an established securities market, the Fair Market Value of a
share of Stock shall be the closing price of the Stock on such exchange or in
such market (if there is more than one such exchange or market the Committee
shall determine the appropriate exchange or market) on the Grant Date or such
other determination date (or if there is no such reported closing price, the
Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such trading day) or, if no
sale of Stock is reported for such trading day, on the next preceding day on
which any sale shall have been reported. If the Stock is not listed on such an
exchange, quoted on such system or traded on such a market, Fair Market Value of
the share of Stock shall be the value of the

 

2



--------------------------------------------------------------------------------

Stock as determined by the Committee in good faith in a manner consistent with
Code Section 409A. “Fair Market Value” with respect to an Award means the value
of the Award as determined by the Committee in good faith, taking into
consideration applicable tax and accounting rules and regulations.

2.18 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.

2.19 “Good Reason” means (a) a substantial adverse alteration in the Grantee's
title or responsibilities from those in effect immediately prior to the
Corporate Transaction; (b) a reduction in the Grantee’s annual base salary as of
immediately prior to the Corporate Transaction (or as the same may be increased
from time to time) or a material reduction in the Grantee's annual target bonus
opportunity as of immediately prior to the Corporate Transaction; or (c) the
relocation of the Grantee 's principal place of employment to a location more
than 35 miles from the Grantee's principal place of employment as of the
Corporate Transaction or the Company's requiring the Grantee to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company's business to an extent
substantially consistent with the Grantee’s business travel obligations as of
immediately prior to the Corporate Transaction. The Grantee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
the Grantee provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason.

2.20 “Grant Date” means, as determined by the Committee, the latest to occur of
(i) the date as of which the Committee approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof, or (iii) such other date as may be specified by the Committee.

2.21 “Grantee” means a person who receives or holds an Award under the Plan.

2.22 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.23 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.24 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

2.25 “Option Price” means the exercise price for each share of Stock subject to
an Option.

2.26 “Other Agreement” shall have the meaning set forth in Section 15 hereof.

2.27 “Other Stock-Based Award” shall mean any right granted under Section 13 of
the Plan.

2.28 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.29 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to ten (10) years.

2.30 “Plan” means this XM Satellite Radio Holdings Inc. 2007 Stock Incentive
Plan.

2.31 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock or Other Stock-Based Award.

 

3



--------------------------------------------------------------------------------

  2.32 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

2.33 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 10 hereof.

2.34 “SAR Exercise Price” means the per share exercise price of an SAR granted
to a Grantee under Section 9 hereof.

2.35 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.36 “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Committee, which determination shall be final, binding and
conclusive.

2.37 “Service Provider” means an employee, officer or director of the Company or
an Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.

2.38 “Stock” means the common stock, par value $.01 per share, of the Company.

2.39 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.

2.40 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 10 hereof.

2.41 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

2.42 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

2.43 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

3. ADMINISTRATION OF THE PLAN

3.1. Board

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Award or any Award Agreement shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------

3.2. Committee.

The Board has delegated to the Committee the powers and authorities related to
the administration and implementation of the Plan, as set forth in Section 3.1
above and other applicable provisions, consistent with the certificate of
incorporation and by-laws of the Company and applicable law.

(i) Except as provided in Subsection (ii) and except as the Board may otherwise
determine, the Committee appointed by the Board to administer the Plan shall
consist of two or more Outside Directors of the Company who: (a) qualify as
“outside directors” within the meaning of Section 162(m) of the Code and who
(b) meet such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act and (c) who comply
with the independence requirements of the stock exchange on which the Common
Stock is listed.

(ii) The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not officers or directors of the Company, may grant
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Committee, such action may be taken or such determination may be made by the
Board. Unless otherwise expressly determined by the Board, any action or
determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate its authority under the Plan
to a member of the Board.

3.3. Terms of Awards.

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

(i) designate Grantees,

(ii) determine the type or types of Awards to be made to a Grantee,

(iii) determine the number of shares of Stock to be subject to an Award,

(iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof ) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),

(v) prescribe the form of each Award Agreement evidencing an Award, and

(vi) amend, modify, or supplement the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to modify Awards to eligible
individuals who are foreign nationals or are individuals who are employed
outside the United States to recognize differences in local law, tax policy, or
custom. Notwithstanding the foregoing, no amendment, modification or supplement
of any Award shall, without the consent of the Grantee, impair the Grantee’s
rights under such Award other than amendments or modifications necessary to
comply with Section 409A and amendments pursuant to Section 5.3.

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate

 

5



--------------------------------------------------------------------------------

thereof or otherwise in competition with the Company or any Affiliate thereof,
to the extent specified in such Award Agreement applicable to the Grantee.
Furthermore, the Company may annul an Award if the Grantee is an employee of the
Company or an Affiliate thereof and is terminated for Cause as defined in the
applicable Award Agreement or the Plan, as applicable.

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR, including without limitation by replacement of
underwater Options or SARs with cash or other award type, that would be treated
as a repricing under the rules of the stock exchange on which the Stock is
listed or result in replacement of underwater Options or SARs with cash or other
award with an exercise price below the Fair Market Value as of the date of such
replacement award, in each case, without the approval of the stockholders of the
Company, provided, that, appropriate adjustments may be made to outstanding
Options and SARs pursuant to Section 17 or Section 5.3 and may be made to make
changes to achieve compliance with applicable law, including Internal Revenue
Code Section 409A.

3.4. Deferral Arrangement.

The Committee may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents, and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans. Any such deferrals shall be made in a
manner that complies with Code Section 409A.

3.5. No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

3.6. Share Issuance/Book-Entry

Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Committee, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.

4. STOCK SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be twenty five million shares
(25,000,000). Stock issued or to be issued under the Plan shall be authorized
but unissued shares; or, to the extent permitted by applicable law, issued
shares that have been reacquired by the Company. If any shares covered by an
Award are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Stock subject thereto, then the number of shares of
Stock counted against the aggregate number of shares available under the Plan
with respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan. The number of
shares available for issuance under the Plan shall be reduced by the number of
shares subject to Options and SARs. Upon a grant of Awards other than Awards of
Options or SARs, the number of shares available for issuance under the Plan
shall be reduced by 1.5 times the number of shares of Stock subject to such
Awards.

The Committee shall have the right to substitute or assume Awards in connection
with mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of shares of Stock reserved
pursuant to Section 4 may be increased by the corresponding number of Awards
assumed and, in the case of a substitution, by the net increase in the number of
shares of Stock subject to Awards before and after the substitution. The
Committee may adopt reasonable counting procedures to ensure appropriate
counting, to avoid double counting (as, for example, in the case of tandem or
substitute awards) and to make adjustments if the number of shares of Stock
actually delivered differs from the number of shares of Stock previously counted
in connection with a Grant.

 

6



--------------------------------------------------------------------------------

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Effective Date.

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholders within one year of the Effective Date. Upon
approval of the Plan by the stockholders of the Company as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date. If the stockholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect.

5.2. Term.

The Plan shall terminate automatically ten (10) years after its adoption by the
Board and may be terminated on any earlier date as provided in Section 5.3.

5.3. Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements. In addition, an amendment will be
contingent on approval of the Company’s stockholders if the amendment would:
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of shares of Stock that may be
issued under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan. No Awards shall be made after
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.

5.4. Additional Provisions

Any provision of the Plan or any Award Agreement notwithstanding, the Committee
may cause any Award granted hereunder to be amended, modified or cancelled in
consideration of a cash payment, an alternative Award or both made to the holder
of such cancelled Award equal to or greater than the Fair Market Value of such
cancelled Award.

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers and Other Persons

Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider to the Company or of any Affiliate, including any Service Provider who
is an officer or director of the Company, or of any Affiliate, as the Committee
shall determine and designate from time to time and (ii) any other individual
whose participation in the Plan is determined to be in the best interests of the
Company by the Committee.

6.2. Successive Awards and Substitute Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein. Notwithstanding Sections 8.1 and 9.1, the Option Price
of an Option or the grant price of an SAR that is a Substitute Award may be less
than 100% of the Fair Market Value of a share of Common Stock on the original
date of grant; provided, that, the Option Price or grant price is determined in
accordance with the principles of Code Section 424 and the regulations
thereunder.

6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

 

7



--------------------------------------------------------------------------------

(i) the maximum number of shares of Stock subject to Options or SARs that can be
awarded under the Plan to any person eligible for an Award under Section 6
hereof is one million five hundred shares (1,500,000) per calendar year;
provided, however, the maximum number of shares of Stock subject to Options or
SARs that can be awarded under the Plan to any person eligible for an Award
under Section 6 in the year that the person is first employed by the Company is
three million (3,000,000).

(ii) the maximum number of shares that can be awarded under the Plan, other than
pursuant to an Option or SAR, to any person eligible for an Award under
Section 6 hereof is one million (1,000,000) per calendar year; provided,
however, the maximum number of shares of Stock subject to Options or SARs that
can be awarded under the Plan to any person eligible for an Award under
Section 6 in the year that the person is first employed by the Company is two
million (2,000,000).

(iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any calendar year by any one Grantee shall be $1,000,000 and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period of greater than one year by any one Grantee
shall be $3,000,000.

The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.

7. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine. Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

8. TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. The Option Price of each Option
shall be at least the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that a Grantee is a Ten Percent
Stockholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date. In no case shall
the Option Price of any Option be less than the par value of a share of Stock.

8.2. Vesting.

Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement. For purposes of
this Section 8.2, fractional numbers of shares of Stock subject to an Option
shall be rounded down to the next nearest whole number.

8.3 Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five years from its Grant Date.

 

8



--------------------------------------------------------------------------------

8.4. Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

8.5. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.

8.6. Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award. The minimum number of shares of Stock with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of (i) 100 shares or such lesser number set forth in the
applicable Award Agreement and (ii) the maximum number of shares available for
purchase under the Option at the time of exercise.

8.7. Rights of Holders of Options

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

8.8. Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option. Notwithstanding any other provision of this Plan to
the contrary, the Company may elect to satisfy any requirement under this Plan
for the delivery of stock certificates through the use of book-entry.

8.9. Transferability of Options

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

8.10. Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members

 

9



--------------------------------------------------------------------------------

of the original Grantee in accordance with this Section 8.10 or by will or the
laws of descent and distribution. The events of termination of Service of
Section 8.4 hereof shall continue to be applied with respect to the original
Grantee, following which the Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.

8.11. Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

8.12. Notification of Disqualifying Disposition

If any Grantee shall make any disposition of Shares issued pursuant to the
exercise of an Incentive Stock Option under the circumstances described in Code
Section 421(b) (relating to certain disqualifying dispositions), such Grantee
shall notify the Company of such disposition within ten (10) days thereof.

9. TERMS AND CONDITIONS OF Stock Appreciation Rights

9.1. Right to Payment and Grant Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the grant price of the SAR as determined by the
Committee. The Award Agreement for a SAR shall specify the grant price of the
SAR, which shall be at least the Fair Market Value of a share of Stock on the
date of grant. SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that an SAR that is granted subsequent to the
Grant Date of a related Option must have an SAR Price that is no less than the
Fair Market Value of one share of Stock on the SAR Grant Date.

9.2. Other Terms.

The Committee shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

9.3. Term.

Each SAR granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such SAR is granted, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such SAR.

 

10



--------------------------------------------------------------------------------

9.4. Transferability of SARS

Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.

9.5. Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of a SAR to any Family Member. For the purpose of this
Section 9.5, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Grantee) in
exchange for an interest in that entity. Following a transfer under this
Section 9.5, any such SAR shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred SARs are prohibited except to Family Members of the
original Grantee in accordance with this Section 9.5 or by will or the laws of
descent and distribution.

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

10.1. Grant of Restricted Stock.

Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).

10.2. Restrictions.

At the time a grant of Restricted Stock or Stock Units is made, the Committee
may, in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The
Committee may, in its sole discretion, at the time a grant of Restricted Stock
or Stock Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 14.1 and 14.2.
Restricted Stock, Stock Units Awards or Other Stock- Based Awards may be granted
or sold as described in the preceding sentence in respect of past or future
services and other valid consideration, or in lieu of, or in addition to, any
cash compensation due to such Grantee. Restricted Stock for which vesting may be
accelerated by achieving performance targets shall not vest in full in less than
one (1) year from the Grant Date. Neither Restricted Stock nor Stock Units may
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the restricted period or prior to the satisfaction of any other
restrictions prescribed by the Committee with respect to such Restricted Stock
or Stock Units.

10.3. Restricted Stock Certificates.

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Committee may provide in an Award Agreement that either
(i) the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii) such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of stock certificates through the use of book-entry.

 

11



--------------------------------------------------------------------------------

10.4. Rights of Holders of Restricted Stock.

Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Committee
may provide that any dividends paid on Restricted Stock must be reinvested in
shares of Stock, which may or may not be subject to the same vesting conditions
and restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

10.5. Rights of Holders of Stock Units.

10.5.1 Voting and Dividend Rights.

Holders of Stock Units shall have no rights as stockholders of the Company. The
Committee may provide in an Award Agreement evidencing a grant of Stock Units
that the holder of such Stock Units shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding Stock, a cash payment
for each Stock Unit held equal to the per-share dividend paid on the Stock. Such
Award Agreement may also provide that such cash payment will be deemed
reinvested in additional Stock Units at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend is paid.

10.5.2 Creditor’s Rights.

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

10.6. Termination of Service.

Unless the Committee otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock and Stock Unit Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service. Upon
forfeiture of Restricted Stock or Stock Units, the Grantee shall have no further
rights with respect to such Award, including but not limited to any right to
vote Restricted Stock or any right to receive dividends with respect to shares
of Restricted Stock or Stock Units.

10.7. Purchase of Restricted Stock.

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section 11 or, in the discretion of the Committee, in
consideration for past or future Services rendered to the Company or an
Affiliate.

10.8. Delivery of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be. Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Stock Unit once the share of Stock represented by the Stock Unit has been
delivered.

 

12



--------------------------------------------------------------------------------

11. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

11.1. General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

11.2. Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock, if any, may be made all or in part through the tender to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which the Option Price or Purchase Price has been paid thereby, at
their Fair Market Value on the date of exercise or surrender.

11.3. Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the
Committee) of an irrevocable direction to a licensed securities broker
acceptable to the Company to sell shares of Stock and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3.

11.4. Other Forms of Payment.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

12. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

12.1. Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee. The terms and
conditions of Dividend Equivalent Rights shall be specified in the grant.
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents. Any such reinvestment
shall be at Fair Market Value on the date of reinvestment. Dividend Equivalent
Rights may be settled in cash or Stock or a combination thereof, in a single
installment or installments, all determined in the sole discretion of the
Committee. A Dividend Equivalent Right granted as a component of another Award
may provide that such Dividend Equivalent Right shall be settled upon exercise,
settlement, or payment of, or lapse of restrictions on, such other award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other award. A Dividend Equivalent Right
granted as a component of another Award may also contain terms and conditions
different from such other award.

12.2. Termination of Service.

Except as may otherwise be provided by the Committee either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.

 

13



--------------------------------------------------------------------------------

13. OTHER STOCK-BASED AWARDS

The Committee shall have the discretion and authority to grant to eligible
persons an “Other Stock-Based Award,” which shall consist of any right that is
(i) not an Award previously described in this Plan and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities or rights convertible into Shares), as deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

14. TERMS AND CONDITIONS OF Performance and Annual Incentive Awards

14.1. Performance Conditions

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

14.2. Performance or Annual Incentive Awards Granted to Designated Covered
Employees

If and to the extent that the Committee determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance or Annual Incentive Award shall be contingent
upon achievement of pre-established performance goals and other terms set forth
in this Section 14.2.

14.2.1 Performance Goals Generally.

The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 14.2. Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards. Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.

14.2.2 Business Criteria.

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used by the Committee (and not by the Board) in
establishing performance goals for such Performance or Annual Incentive Awards:
(1) total stockholder return; (2) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index; (3) net income;
(4) pretax earnings; (5) earnings before interest expense, taxes, depreciation
and amortization, with or without adjustments used from time to time by the
Company in its publicly filed financial statements; (6) pretax operating
earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (7) operating margin; (8) earnings per share;
(9) return on equity; (10) return on capital; (11) return

 

14



--------------------------------------------------------------------------------

on investment; (12) operating earnings; (13) working capital; (14) ratio of debt
to stockholders’ equity (15) revenue; (16) subscribers; (17) conversion ratio;
(18) subscriber acquisition cost or cost per gross add; and (19) any other
business criteria used in the Company’s publicly announced guidance. Business
criteria may be measured on an absolute basis or on a relative basis (i.e.,
performance relative to peer companies) and on a GAAP or non-GAAP basis. The
Committee may provide, in a manner that meets the requirements of Code
Section 162(m) that any evaluation of performance may include or exclude any of
the following events that occur during the applicable performance period:
(a) asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) any reorganization or restructuring programs;
(e) extraordinary nonrecurring items; (f) acquisitions or divestitures; and
(g) foreign exchange gains and losses.

14.2.3. Timing For Establishing Performance Goals.

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

14.2.4. Settlement of Performance or Annual Incentive Awards; Other Terms.

Settlement of such Performance or Annual Incentive Awards shall be in cash,
Stock, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards. The
Committee shall specify the circumstances in which such Performance or Annual
Incentive Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.

14.3. Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any potential Performance Awards and as to the achievement
of performance goals relating to Performance Awards, and the amount of any
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent permitted by Section 162(m),
the Committee may delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.

14.4. Status of Section 14.2 Awards Under Code Section 162(m)

It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 14.2 hereof granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 14.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

15. PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and

 

15



--------------------------------------------------------------------------------

notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Grantee (including groups or
classes of Grantees or beneficiaries of which the Grantee is a member), whether
or not such compensation is deferred, is in cash, or is in the form of a benefit
to or for the Grantee (a “Benefit Arrangement”), if the Grantee is a
“disqualified individual,” as defined in Section 280G(c) of the Code, any
Option, Restricted Stock or Stock Unit held by that Grantee and any right to
receive any payment or other benefit under this Plan shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for the Grantee under this Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this Plan
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect (a “Parachute Payment”) and (ii) if, as a result
of receiving a Parachute Payment, the aggregate after-tax amounts received by
the Grantee from the Company under this Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Grantee without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Grantee under any Other
Agreement or any Benefit Arrangement would cause the Grantee to be considered to
have received a Parachute Payment under this Plan that would have the effect of
decreasing the after-tax amount received by the Grantee as described in
clause (ii) of the preceding sentence, then the Grantee shall have the right, in
the Grantee’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Grantee under this Plan be deemed to be a Parachute Payment.

16. REQUIREMENTS OF LAW

16.1. General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to sell
or issue such shares unless the Committee has received evidence satisfactory to
it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Committee shall be final, binding,
and conclusive. The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act. The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of an Option or a SAR or the issuance of shares of Stock pursuant to the Plan to
comply with any law or regulation of any governmental authority. As to any
jurisdiction that expressly imposes the requirement that an Option (or SAR that
may be settled in shares of Stock) shall not be exercisable until the shares of
Stock covered by such Option (or SAR) are registered or are exempt from
registration, the exercise of such Option (or SAR) (under circumstances in which
the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

16.2. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any

 

16



--------------------------------------------------------------------------------

provision of the Plan or action by the Committee does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Committee, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Committee may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

17. EFFECT OF CHANGES IN CAPITALIZATION

17.1. Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company's
stockholders of securities of any other entity or other assets (including an
extraordinary dividend but excluding a non-extraordinary dividend of the
Company) without receipt of consideration by the Company, the Company shall, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Stock Appreciation Rights to reflect such distribution.

17.2. Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction.

Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement evidencing
an Award, any restrictions applicable to such Award shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation. In the event of a transaction described in this
Section 17.2, Stock Units shall be adjusted so as to apply to the securities
that a holder of the number of shares of Stock subject to the Stock Units would
have been entitled to receive immediately following such transaction.

17.3. Corporate Transaction.

Subject to the exceptions set forth in the last sentence of this Section 17.3
and the last sentence of Section 17.4, upon the occurrence of a Corporate
Transaction:

(i) all outstanding shares of Restricted Stock shall be deemed to have vested,
and all Stock Units shall be deemed to have vested and the shares of Stock
subject thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and

 

17



--------------------------------------------------------------------------------

(ii) either of the following two actions shall be taken:

(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or

(B) the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units and/or SARs and pay or deliver,
or cause to be paid or delivered, to the holder thereof an amount in cash or
securities having a value (as determined by the Committee acting in good faith),
in the case of Restricted Stock or Stock Units, equal to the formula or fixed
price per share paid to holders of shares of Stock and, in the case of Options
or SARs, equal to the product of the number of shares of Stock subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of shares of Stock
pursuant to such transaction exceeds (II) the Option Price or SAR Exercise Price
applicable to such Award Shares.

With respect to the Company's establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate. The Committee shall send written notice of an event that
will result in such a termination to all individuals who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
stockholders. This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Stock Units
and Restricted Stock theretofore granted, or for the substitution for such
Options, SARs, Stock Units and Restricted Stock for new common stock options and
stock appreciation rights and new common stock units and restricted stock
relating to the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices (an “Equivalent Award”), in which event the Plan, Options, SARs,
Stock Units and Restricted Stock theretofore granted shall continue in the
manner and under the terms so provided. If the Grantee receives an Equivalent
Award in connection with a Corporate Transaction and his employment is
terminated by the Company without Cause or by the employee with Good Reason
within one year following the Corporate Transaction involuntarily, the
Equivalent Award may be exercised in full beginning on the date of such
termination and for such period as the Committee shall determine.

17.4. Adjustments.

Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Committee shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement. The Committee may provide in the Award Agreements at the time of
grant, or any time thereafter with the consent of the Grantee, for different
provisions to apply to an Award in place of those described in Sections 17.1,
17.2 and 17.3.

17.5. No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

18. GENERAL PROVISIONS

18.1. Disclaimer of Rights

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with

 

18



--------------------------------------------------------------------------------

any contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

18.2. Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Committee to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Committee in its discretion
determines desirable, including, without limitation, the granting of equity
awards otherwise than under the Plan.

18.3. Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. At the time of such vesting, lapse, or exercise, the Grantee shall pay to
the Company or the Affiliate, as the case may be, any amount that the Company or
the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Grantee or (ii) by delivering
to the Company or the Affiliate shares of Stock already owned by the Grantee.
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or the Affiliate as of the date that the amount of tax to be withheld is
to be determined. A Grantee who has made an election pursuant to this
Section 18.3 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements. The maximum number of shares of Stock that may be
withheld from any Award to satisfy any federal, state or local tax withholding
requirements upon the exercise, vesting, lapse of restrictions applicable to
such Award or payment of shares pursuant to such Award, as applicable, cannot
exceed such number of shares having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state or local taxing authority with respect to such exercise, vesting,
lapse of restrictions or payment of shares.

18.4. Captions

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

18.5. Other Provisions

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

18.6. Number and Gender

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

18.7. Severability

 

19



--------------------------------------------------------------------------------

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

18.8. Governing Law

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

18.9. Section 409A of the Code

The Committee intends to comply with Section 409A of the Code ("Section 409A"),
or an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A. To the
extent that the Committee determines that a Grantee would be subject to the
additional 20% tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of any Award granted under
this Plan, such provision may be deemed amended to the minimum extent necessary
to avoid application of such additional tax. The nature of any such amendment
shall be determined by the Committee.

* * *

 

20



--------------------------------------------------------------------------------

To record adoption of the Plan by the Board in April 2007, and approval of the
Plan by the stockholders on May 25, 2007, the Company has caused its authorized
officer to execute the Plan.

 

XM SATELLITE RADIO HOLDINGS INC. By:  

/s/ Joseph M. Titlebaum

Title:   General Counsel & Secretary

 

21